Exhibit 10.9

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

ADMINISTRATIVE AGENT ACTION NO. 31

This ADMINISTRATIVE AGENT ACTION NO. 31 (this “Action”), dated as of March 30,
2017 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (“Borrower”), [***], a Delaware limited
liability company (“[***]”), and Bank of America, N.A., as the Administrative
Agent (the “Administrative Agent”) and the Collateral Agent (the “Collateral
Agent” and together with the Administrative Agent, the “Agents”) under the Loan
Agreement, dated as of May 4, 2015 (as amended, the “Loan Agreement”), by and
among the Borrower, the Agents, each of the Lenders and the other parties from
time to time parties thereto.  As used in this Action, capitalized terms which
are not defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.

A.[***] has granted a security interest in substantially all of its assets to
the Collateral Agent under the Borrower Subsidiary Party Security Agreement.

B.[***] holds rights to certain SRECs that are generated, produced or otherwise
created by or from its PV Systems.

C.Pursuant to that certain Assignment Agreement (the “Assignment Agreement”),
dated as of the date hereof, by and among SolarCity Corporation, [***] and
[***], a Delaware limited liability company (“[***]”), a copy of which is
attached hereto as Exhibit 1, [***] intends to sell, convey, assign and transfer
certain of the SRECs generated by its PV Systems to [***].

D.[***] is an Affiliate of [***].

E.The disposition of SRECs contemplated under the Assignment Agreement is
permitted without the consent of either Agent or any Lender subject to the terms
and conditions set forth in Sections 6.4(c), 6.10(d) and 6.16 of the Loan
Agreement.

F.Pursuant to Section 9.10(a)(ii) of the Loan Agreement, the Administrative
Agent is authorized to instruct the Collateral Agent to release any Lien on any
property granted to or held by the Collateral Agent under any Financing Document
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under any
Financing Document.

G.The Borrower has requested that the Collateral Agent release its lien on all
of the “Assigned Rights” described in the Assignment Agreement (the “Released
Assets”), effective immediately upon execution of this Action.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

 

Administrative Agent Action No. 31

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 1.Release; Covenants.  Upon satisfaction of the condition precedent set
forth in Section 3 on the Effective Date, without any further action by any
party:

(a)the security interest granted to the Collateral Agent by [***] pursuant to
the Borrower Subsidiary Party Security Agreement with respect to the Released
Assets (and any related rights and assets described in the Assignment Agreement)
shall automatically terminate and be released and all rights to the Released
Assets shall revert to [***];

(b)the Collateral Agent authorizes the Borrower, [***] or any other party on
behalf of the Borrower or [***], to file a UCC financing statement amendment
relating to the Released Assets in the form attached hereto as Exhibit 2; and

(c)the Collateral Agent shall, at the sole cost and expense of the Borrower,
procure, deliver or execute and deliver to the Borrower, from time to time, all
further releases, termination statements, financing statement amendments,
certificates, instruments and documents, each in form and substance satisfactory
to the Borrower and the Collateral Agent, and take any other actions, as
reasonably requested by the Borrower or that are required to evidence the
release of the Released Assets.

Section 2.Condition Precedent.  This Action shall be effective upon the
Administrative Agent’s receipt of counterparts of this Action, executed and
delivered by each of the other parties hereto.

Section 3.Representations and Warranties.  The Borrower hereby represents and
warrants as of the Effective Date that (a) the transactions contemplated by the
Assignment Agreement are permitted under Sections 6.4(c), 6.10(d) and 6.16 of
the Loan Agreement and (b) the Assignment Agreement (i) does not contain any
provisions for liquidated damages, contingent liabilities or other damages, or
the posting of collateral or other security and (ii) is entered into in the
ordinary course of business at prices and on terms and conditions not less
favorable to [***] than could be obtained on arm’s-length basis from unrelated
third parties.

Section 4.Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document.  This Action shall also constitute a “Financing Document”
for all purposes of the Loan Agreement and the other Financing Documents.

 

2

Administrative Agent Action No. 31

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 5.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

Section 6.Expenses. The Borrower agrees to reimburse the Administrative Agent in
accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 7.Construction. The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

 

 

3

Administrative Agent Action No. 31

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC

as Borrower

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

President

 

 

[***],

as a Subject Fund

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

President

 

 

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

By:

/s/ Darleen R. DiGrazia

Name:

Darleen R. DiGrazia

Title:

Vice President

 

Signature Page to Administrative Agent Action No. 31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

ASSIGNMENT AGREEMENT

ASSIGNMENT AGREEMENT

([***])

 

This ASSIGNMENT AGREEMENT (this “Agreement”) is entered into as of
March 30, 2017 (the “Effective Date”) by and among SolarCity Corporation, a
Delaware corporation (“SolarCity”), [***], a Delaware limited liability company
(the “Company” and the “Assignor”) and [***], a Delaware limited liability
company (the “Assignee” and together with SolarCity and the Company, the
“Parties”).  Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned to such terms in Annex A to this
Agreement.

 

WITNESSETH

 

WHEREAS, the Company holds rights to certain RECs that are generated, produced
or otherwise created by or from the PV Systems listed on Schedule 1 attached
hereto;

 

WHEREAS, Company desires to absolutely and irrevocably assign, convey and
transfer collectively the entire interest in the Assigned Rights to the
Assignee; and

 

WHEREAS, this Agreement and the transactions hereunder are being entered into in
contemplation of a loan to be extended to Assignee pursuant to the Term Loan
Agreement (the “Credit Agreement”), dated as of [***], among Assignee, as
Borrower, [***], as Lender, and [***], as Administrative Agent and Collateral
Agent (in its capacity as Administrative Agent, the “Third Party Beneficiary”,
and in its capacity as the Collateral Agent, the “Collateral Agent”).

 

NOW, THEREFORE, for value received, in consideration of the mutual agreements
herein contained and other good and valuable consideration, receipt and
sufficiency thereof being hereby acknowledged, the parties hereto hereby agree
as follows:

 

1.Irrevocable Assignment.

 

(a)The Company, hereby absolutely and irrevocably sells, conveys, transfers,
assigns and delivers unto the Assignee, without recourse to the Company, any and
all of the Company’s right, title and interest in and to the Assigned
Rights.  The Assignee hereby irrevocably purchases and accepts the Assigned
Rights and assumes, to the extent accruing from and after the Effective Date,
any and all duties, obligations, responsibilities, claims, demands and other
commitments with respect to or otherwise in connection with the Assigned Rights.

 

(b)It is the intention of the Parties that the Assigned Rights transferred by
the Company to the Assignee pursuant to this Agreement shall not be part of the
Company’s estate in the event of the filing of a bankruptcy petition by or
against the Company under any bankruptcy or similar law.  On and after the
Effective Date hereunder, the Assignee

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall own the Assigned Rights transferred by the Assignor to the Assignee, and
the Assignor shall not take any action inconsistent with such ownership and
shall not claim any ownership interest in the Assigned Rights.

 

(c)This sub-paragraph shall be of no force and effect with respect to an
assignment of an Assigned Right unless there has been a final determination in a
bankruptcy proceeding where the Assignor is the debtor, that an assignment
referred to in this paragraph is not an absolute assignment of the Assigned
Right, and all appeal periods (after such final determination) have lapsed
without appeal.  In the event that the transfer of the Assigned Rights by the
Assignor to the Assignee pursuant to this Agreement is deemed to be a secured
financing (or is otherwise determined not to be an absolute assignment of all of
Assignor’s right, title and interest in, to and under or transfer of all of
Assignor’s equitable interest in, to and under the Assigned Rights transferred,
or purportedly transferred hereunder), then (i) the Assignor shall be deemed
hereunder to have granted to the Assignee, and the Assignor does hereby grant to
the Assignee, a security interest in all of the Assignor’s right, title and
interest in, to and under such Assigned Rights, whether now owned or hereafter
acquired and (ii) this Agreement shall constitute a security agreement under
applicable law.  For the avoidance of doubt: (i) in the event that a court
determines that the transfer of the Assigned Rights is not an absolute
assignment of the Assigned Rights or a “true sale” and such a determination is
appealed, the Assignee shall be deemed to have the benefit of the security
interest grant during the pendency of such appeals and (ii) if the appeals court
holds, on a final, non-appealable basis that the Assigned Rights is an absolute
assignment or a “true sale” then such security grant shall be deemed to have
never been granted and shall have no force and effect.

 

2.Purchase Price.

 

(a)The purchase price for all of the Assigned Rights conveyed to the Assignee
under this Agreement shall be the amount of $[***] (the “Purchase Price”),
payable or to be provided on the Effective Date by payment in cash in
immediately available funds.

 

(b)The Purchase Price shall be paid to the Company, in consideration of the
Assigned Rights transferred by the Company.

 

3.Representations and Warranties of SolarCity and the Company.  Each of
SolarCity and the Company hereby represents and warrants to the Assignee with
respect to itself as follows:

 

(a)It (i) is duly organized and validly existing under the laws of its
jurisdiction of organization, (ii) is in good standing under such laws, and
(iii) has full power and authority to execute, deliver and perform its
obligations under this Agreement.  

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)Its execution, delivery and performance of this Agreement have been duly
authorized and this Agreement has been duly executed and delivered and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof, except as enforceability may be limited by
bankruptcy, insolvency and other legal principles pertaining to creditors’
rights.

 

(c)The Assigned Rights to be conveyed to the Assignee hereunder are, immediately
prior to their conveyance hereunder owned by the Company, collectively, free and
clear of any adverse claim or restrictions on transferability and the Company
has the full right, organizational power and lawful authority to convey its
respective portion of the same and interests therein and, upon conveyance
thereof hereunder, the Assignee will have acquired good and marketable title to
and a valid ownership interest in such Assigned Rights, free and clear of any
adverse claim or restrictions on transferability.  No effective financing
statement or other instrument similar in effect covering all or any part of any
Assigned Rights conveyed hereunder is on file in any filing office, except such
as may have been filed in favor of the Assignee as “Secured Party” or
“Assignee”.

 

(d)Other than as previously provided for in the Services Agreement (as
supplemented by the Limited Termination Agreement), the Assigned Rights are not
subject to any prior sale, transfer, assignment or participation or any
agreement with respect to the same.

 

(e)No consent, approval, order or authorization of, and no filing with or notice
to, any party is required which has not been obtained in connection with the
authorization, execution, delivery or performance by it of this Agreement or
under the transactions contemplated hereunder, including, without limitation,
the transfer of the Assigned Rights to Assignee.

 

(f)Company is solvent and will not become insolvent as a result of the
transactions contemplated by this Agreement and, after giving effect to the
transactions contemplated by this Agreement, it will not have unreasonably small
capital to conduct its business as now conducted or as planned.

 

(g)For accounting purposes, Company will treat the transactions effected by this
Agreement as sales of assets to the Assignee in accordance with GAAP. Its
financial records shall reflect that the assets conveyed hereunder have been
conveyed to the Assignee, are no longer owned by it.

 

(h)No tax lien or similar adverse claim has been filed against Company, and no
claim is being asserted against it, with respect to any such tax, assessment or
other governmental charge. Any taxes, fees and other governmental charges
payable by it in connection with the execution and delivery of this Agreement
and the transactions contemplated hereby or thereby that are due have been paid.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)There is not now, nor will there be at any time in the future, any agreement
or understanding between Company and the Assignee (other than as expressly set
forth herein) providing for the allocation or sharing of obligations to make
payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

 

(j)Company has not conveyed any interest in any Assigned Rights to the Assignee
with any intent to hinder, delay or defraud any of Assignor’s creditors.

 

(k)Company has received reasonably equivalent value in exchange for the
conveyance of the Assigned Rights conveyed hereunder.

 

4.Representations and Warranties of Assignee.  The Assignee hereby represents
and warrants to SolarCity and the Company that the Assignee (a) is duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) is in good standing under such laws, (c) has full power and
authority to execute, deliver and perform its obligations under this Agreement
and (d) has given fair consideration and reasonably equivalent value in exchange
for the conveyance of the Assigned Rights conveyed hereunder.

 

5.Metering Data.  SolarCity shall make available to Assignee all data reasonably
available to SolarCity that is necessary for Assignee to monitor, measure,
verify, calculate, disclose and claim for the benefit of Assignee any matter
respecting the RECs included in the Assigned Rights or any aspects thereof
pursuant to any present or future protocol, standard, or guidance.  Such data
shall include but not be limited to any meter data available from the PV Systems
related to the Assigned Rights.  In the event SolarCity is unable to provide
such data to Assignee pursuant to this Section 5, SolarCity will use
commercially reasonable efforts to ensure that any replacement services provider
under the Services Agreement (or any new maintenance services agreement entered
into by the Company in replacement of the Services Agreement) will make such
data available to Assignee.

 

6.Consent to Collateral Assignment.  Assignee may, and Assignor hereby
acknowledges that Assignee may, pledge, grant a security interest in, and
collaterally assign all of its rights under this Agreement to the Collateral
Agent as security for the obligations of Assignee under the Credit Agreement and
the related financing documents.  Assignor irrevocably consents to any such
pledge, grant and collateral assignment by Assignee.  In the event that the
Collateral Agent elects to exercise its security interest in this Agreement, the
Collateral Agent may by notice to the Assignor assume (or transfer its rights
and interests to a designee or assignee that shall assume) all rights of
Assignee under this Agreement, and Assignor consents to such assumption or
transfer and agrees that upon such assumption the Collateral Agent (or such
designee or assignee) shall have the right to exercise directly all rights of
Assignee under this Agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7.Indemnity.  SolarCity shall defend, indemnify and hold harmless the Assignee
and the Third Party Beneficiary (each an “Indemnified Person”) from and against
any and all costs, expenses, losses, damages, claims, and liabilities, suffered
or sustained by any Indemnified Person (including reasonable fees and expenses
of counsel and other professionals) arising out of or resulting from:  (i) the
defense of an action, proceeding, motion or other objection in which the sale,
conveyance, transfer, assignment and delivery of the Assigned Rights
contemplated hereunder is asserted to be any transaction other than a true sale
of the Assigned Rights and (ii) with respect to the enforcement or protection of
all of Assignee’s and Third Party Beneficiary’s claims and rights under this
Agreement, including as part of any restructuring or bankruptcy.

 

8.Acknowledgements and Agreements.  Each of SolarCity and the Company hereby
agrees and acknowledges that, from and after the Effective Date, it shall have
no right, title or interest whatsoever in or to the Assigned Rights.

 

9.Third Party Beneficiary.  The Third Party Beneficiary shall be entitled to
rely upon, shall be an express third party beneficiary of, and shall be entitled
to enforce, the provisions of this Agreement, including without limitation,
Section 7 and this Section 9.  For the avoidance of doubt, the Agreement shall
not be terminated, cancelled, amended, modified, supplemented or changed, or any
provision, default, breach or performance waived, or any assignment or novation
made in a manner without written consent of the Third Party Beneficiary (to be
granted or withheld in its sole discretion).  Notwithstanding any other
provision hereof, this Section 9 shall terminate upon the Discharge Date (as
defined in the Credit Agreement). The Parties hereto agree that the Third Party
Beneficiary shall be an express third-party beneficiary of this Agreement as
provided herein.

 

10.Successor and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

11.Further Assurances.  Each Party shall cooperate with the other and execute
such instruments or documents and take such other actions as may reasonably be
requested from time to time in order to carry out, evidence or confirm their
rights or obligations or as may be reasonably necessary or helpful to give
effect to this Agreement.

 

12.Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts or choice of laws.

 

13.Miscellaneous.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall constitute an original, but
all of which counterparts together shall constitute one and the same
instrument.  This Agreement cannot be amended, modified or supplemented except
by an instrument in writing executed by the Parties (including, for the
avoidance of doubt, the Third Party Beneficiary).

 

[Signature Page Follows]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be duly
executed by their respective officers as of the Effective Date.

 

SOLARCITY

 

SolarCity Corporation

 

By:

/s/ Lyndon Rive

 

Name: Lyndon Rive

 

Title: Chief Executive Officer

 

 

COMPANY

 

 

[***]

 

By:

/s/ Lyndon Rive

 

Name: Lyndon Rive

 

Title: President

 

 

ASSIGNEE

 

 

[***]

 

By:

/s/ Lyndon Rive

 

Name: Lyndon Rive

 

Title: President

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ANNEX A

 

Definitions

 

“Assigned Rights” means all right, title and interest in and to any and all RECs
that are generated, produced or otherwise created by or from each PV System
described on Schedule 1 attached hereto during the period from and including the
Effective Date through the applicable “End Date” for such PV System, as set
forth on such Schedule 1, including for the avoidance of doubt RECs that are
minted on or after the Effective Date as a result of the production of energy by
any such PV System prior to the Effective Date.

 

“Code” means the Internal Revenue Code of 1986.

 

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.

“PV System” means a photovoltaic system, including, as applicable, photovoltaic
panels, racks, wiring and other electrical devices, conduit, weatherproof
housings, hardware, one or more inverters, remote performance monitoring
equipment, connectors, meters, disconnects and over current devices.  For
avoidance of doubt, usage-monitoring equipment, if any, shall not be considered
a part of the PV System.

 

“RECs” means solar renewable energy certificates or credits issued under any
state renewable portfolio standard or federal renewable energy standard,
pollution allowances, carbon credits and similar environmental allowances or
credits and green tag or other reporting rights under Section 1605(b) of The
Energy Policy Act of 1992 and any present or future federal, state, or local
law, regulation or bill, and international or foreign emissions trading program,
but excluding, for the avoidance of doubt, (i) investment tax credits under
Section 48 of the Code, production tax credits available under Section 45 of the
Code or other federal, state or local Tax benefits or credits, (ii) state
rebates and performance based incentives and (iii) to the extent accruing prior
to the Effective Date, any liabilities, including adverse wildlife or
environmental impacts.  

 

 

Signature Page to Administrative Agent Action No. 31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

SCHEDULE 1

 

Assigned Rights

 

[***]

 

InstallationID

JobID

State

SystemSize

SREC Factor

EstAnnualProduction

Adjust Production

MarketTypeName

Payment

PTODate

Year

RebateStatusName

State Certification

NON ID

MA 1

Fund

Draw

End Date

[Customer data omitted]

 

 

 

Exhibit 1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT 2

UCC-3 AMENDMENT STATEMENT

[g20170509214523730318.jpg] 


Exhibit 2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

[g20170509214523748319.jpg]

Exhibit 2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.